 LOCAL NO.298, PLUMBERSLocal No. 298,Plumbers and Steamfitters,Refrigera-tion and Petroleum Fitters Union,AFL-CIO 1 andHuffer Construction Company and La PlantIrrigation Co., Inc?and Laborers District CouncilofWisconsin,AFL-CIO,and Laborers Interna-tionalUnion of North America,LocalNo. 539,AFL-CIO.' Case 30-CD-65October 23, 1975DECISIONAND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDPENELLOThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, follow-inga chargefiledby the Hutter ConstructionCompany, herein called Hutter, alleging that LocalNo. 298, Plumbers and Steamfitters, Refrigerationand Petroleum Fitters Union, AFL-CIO, hereincalled Plumbers, violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring La Plant IrrigationCo., Inc., herein called the Employer, to assigncertain work to employees represented by Plumbersrather than to employees represented by LaborersDistrictCouncil ofWisconsin,AFL-CIO, andLaborers InternationalUnion of North AmericaLocal No. 539, AFL-CIO, herein called Laborers.Pursuant-tonotice, a hearing was held beforeHearing Officer Cecil Sutphen on August 5, 1975. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,..and to present evidence bearingon the issues.Thereafter,Hutter and the Plumbersfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that they arefree from prejudicial error, They are hereby affirmed.The Board has considered the brief and the entirerecord in this case and hereby makes the followingfindings:1The names of the Unions appear as amended at the hearing.2Hutter alone was originally named as the employer in this case but wehave added La Plant Irrigation Co— Inc., since its assignment of work gaverise to the dispute and the conduct in question herein was directed against itto force a change in the assignment of that work.3There is a gap in the record as to the commerce data concerning La221 NLRB No. 15I.THE BUSINESS OF THE EMPLOYER61The parties stipulated and we find that the HutterConstructionCompany, a Wisconsin corporationwhose offices are located at Green Bay, Wisconsin, isengaged in the construction industry throughout theState of Wisconsin. During the 12 months precedingthe hearing, a representative period, Hutter pur-chased and received materials and supplies valued inexcess of $50,000 from suppliers located directlyoutside the State of Wisconsin. The value of itscontract on the job involved in this case is slightlyunder $20 million. Accordingly, we find that, sinceHutter was affected by the Plumbers conduct and isengaged in commerce within the meaning of Section2(6) and (7) of the Act, it will effectuate the purposesof the Act to assert jurisdiction herein.3II.THELABOR ORGANIZATION INVOLVEDThe parties stipulated,and wefind, thatPlumbersand Laborers are labor organizations within ' themeaning of Section2(5) of the Act.M. THE DISPUTEA.Background and FactsHutter is one of several general contractorsperforming work in conjunction with the construc-tion of the Metropolitan Sewage District TreatmentPlant in Green Bay, Wisconsin. In June 1973, Hutterengaged Employer as a subcontractor to install alawn irrigation and sprinkler system. Prior to thisproject, Employer had utilized only nonunion laborin itswork. In -order, however, to perform thisinstallation,Employerwas required to becomesignatory to a union agreement. Accordingly, itentered into negotiations with Plumbers, but nocontract resulted. Subsequently, based on a conver-sation with a contractorengaged in similarwork whoused laborers in his operations, Employer's president,James La Plant, contacted Walter Ducat, a repre-sentative of Laborers, and signed an agreement withhim.Employer commenced performance of the job inthe fall of 1974, although the work did not begin inearnest until late spring of 1975. On Thursday, June5, 1975, Plumbers placed pickets at the entrances tothe construction site carryingsignswhich stated, "LaPlant Irrigation Co. Job Assignment on this SiteUnfair,Local 298." The picketing continued thePlant's operationsNevertheless,on the evidencepresented, jurisdiction isproperly takenSee, e.g.,International Brotherhoodof Painters and AlliedTrades,Dry Wall Finishers, Local No 1955 (Brett ConstructionCompany),192NLRB 41 (1971),Local 173,Wood,Wire andMetal Lathers'International Union,AFL-CIO (Newark & EssexPlasteringCo.),121 NLRB1094, 1097(1958). 62DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing day and resulted in a complete workstoppage on the entire project, involving 200-250employees. On Monday, June 9, 1975, there were nopickets at the jobsite and all the employees except themembers of Plumbers returned to theirjobs.Prior' to' the plumbers' return to work, JosephO'Neil, Plumbers representative, told Orvin Doede,the projectmanager for Hutter, that, the disputecould easily be resolved by arranging for a plumberto be a member of the installation crew. O'Neil alsocontacted La Plant and made the same suggestion.This would have resulted in the replacement of thelaborer who filled the single position at issue with aplumber.. La Plant did not agree to this course ofaction.Nevertheless, themembers, of Plumbersresumed work on June 16, 1975, pending resolutionof this job assignment dispute.of the disputed work to employees represented by itrather than to employees represented by Laborers.Accordingly,we find reasonable cause exists tobelieve that Plumbers violated Section 8(b)(4)(D) ofthe Act.No party contends, and the record, discloses noevidence showing, that an agreed-upon method forthe voluntary adjustment of this dispute exists towhich all parties are bound. Accordingly, the matteris properly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.B.TheWork in DisputeThe work in dispute has been described asconsisting of trenching,, pipe laying, sprinkler equip-ment installation, and backfilling. In reality, it isconfined to the actual installation of the sprinklersystem, Plumbers being agreeable to the Laborersperformance of the trenching and backfilling.C.Contentions of the PartiesPlumbers first contends that this proceeding is notproperly before the Board as it was merely engagedin informational picketing, which is not proscribedactivity , under Section 8(b)(4)(D).Alternatively,Plumbers claims it is entitled to the work in dispute.Employer and Laborers, supported by Hutter in itsbrief, contend that this proceeding is properly beforethe Board. They further take the position that therecord favors an award of the disputed work to theLaborers.D.Applicabilityof theStatuteBefore the Board may proceed to a determinationof dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-uponmethod for thevoluntary settlement of the dispute.As stated above,the plumbers stopped work forover a week,and picketed the construction sitecarrying signs reading"La Plant Irrigation Co. JobAssignment on this Site Unfair,Local 298."Further-more, Plumbers Business Manager O'Neil claimedthework for his union'smembers in separateconversations with Doede and La Plant.Based onthe foregoing and the record as a whole,we find thatPlumbers sought to force or require the assignment1.Certification and collective-bargainingagreementsNeither of the labor organizations herein involvedhas been certified as the collective-bargaining repre-sentative for a unit of the Employer's employees.Employer has no collective-bargaining agreementwith Plumbers. Employer has, however, a currentcollective-bargaining agreement with Laborers. Al-though the agreement does not specifically refer tosprinkler system installation, Employer's assignmentis not inconsistent with it and the parties thereto havetreated the work as being covered by the agreement.2.Employer's assignment and practicePrior to October 1974, when Employer signed acollective-bargaining agreement with Laborers, Em-ployer utilized nonunion workers. Since that time,however, Employer has consistently assigned thework in dispute to laborers.3.Area and industry practicePlumbers presented testimony that it is customaryfor contractors installing sprinkler systems in theupper Wisconsin area to utilize plumbers to do thework in dispute herein. The witnesses who referred tospecific instances of plumbers engaging in such workrelied on projects which had been constructed morethan 10 years prior to the hearing.The Employer's president testified that, in his 8-year involvement with this business in the area inquestion, he could recall only one instance where aplumber installed a sprinkler system, and thisplumber had received the project because he was amember of the club which contracted for the system. LOCAL NO.298, PLUMBERS634.Relative skills, safety, efficiency, economy,and continuity of operationsPlumbers argues that, in view of its trainingprograms, itsmembers are better qualified toperform'the task than are the members of Laborers.Employer's president, on the other hand, stated atthe hearing that the skill requirements of a plumberare not necessary for the position in question. LaPlant himself is the holder of a restricted plumber'slicense and is qualified to perform the plumbingaspect of the project.Plumbers contends that its members, could install asprinkler system in _ three-quarters of the timerequiredby nonplumbers. Although Employer'spresident acknowledged that this is "possible," healso testified that it is "possible" that plumbers couldtake longer to do the job.- Furthermore, Employerclaims that it is operating in a marginal industry, andthe utilization of laborers offers greater flexibility inthe performance of its work. Only 5 percent of thetime the job requires actual sprinkler installationwork and 95 percent of the time is devoted totrenching and backfilling.ConclusionUpon the record as a whole, and the foregoingconsideration of all relevant factors involved, weconclude that La Plant Irrigation's employees repre-sented by Laborers Local No. 539 are entitled toperform the work in dispute. Accordingly, we shalldetermine the dispute before us by awarding thework in,dispute at the Metropolitan Sewage DistrictTreatment Plant, Green Bay, Wisconsin, to Employ-er's employees represented by Laborers Local No.539, but not to that Union or its members. Inconsequence,we also find that Plumbers is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Employer to assign thedisputed work to employees represented by it. Ourpresent determination is ' limited to the particulardispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of La Plant Irrigation Co., Inc.,who are currently represented by Laborers DistrictCouncil of Wisconsin, AFL-CIO, and LaborersInternationalUnion of North America, Local No.539,AFL-CIO, are entitled to perform the work oftrenching, pipe -laying, sprinkler equipment ` installa-tion,and backfilling at the Metropolitan SewageDistrict Treatment Plant, Green Bay, Wisconsin.2.LocalNo. 298, Plumbers and` Steamfitters,Refrigeration and Petroleum' Fitters Union, AFL-CIO, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require La PlantIrrigationCo., Inc., to assign the above work toemployees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local No. 298,Plumbers and Steamfitters, Refrigeration and Petro-leum FittersUnion,AFL-CIO, shall notify theRegional Director for Region 13, in writing, whetheror not it will refrain from forcing or requiring theEmployer,bymeansproscribedbySection8(b)(4)(D) of the Act, to assign the work in dispute toemployees represented by Plumbers rather than toemployees represented by Laborers.